ORDER DENYING PETITION FOR REHEARING
The petition for rehearing before the court en banc is denied. Chief Judge Lay, Judges Heaney and McMillian vote for a rehearing en banc. Judges Ross, Arnold, John R. Gibson, Fagg, Bowman, Wollman and Magill vote to deny said petition.
The petition for rehearing by the panel is also denied. Senior Circuit Judge Bright would grant the rehearing by the panel.
ADDENDUM
The majority of the panel (Senior Circuit Judge Bright and Circuit Judge Wollman) make the following statement relating to the denial of the petition for rehearing by the panel:
Although the severity of sentences imposed by the sentencing judge was not before the court on the appeal, the undersigned note their concern that the sentences imposed on these defendants’ [Father Paul Kabat, Father Carl Kabat, Lawrence Jacob Cloud-Morgan and Helen Woodson] may be heavier than sentences imposed in other cases on somewhat similar offenders.
We are also aware that in subsequent missile protest cases in the Western District of Missouri the prosecution has not charged those defendants, similarly situated to these defendants, with sabotage. Additionally, we have received information that in the companion nuclear protestor case, the sentencing judge, Hon. Elmo B. Hunter, has reduced the sentence of Martin John Holladay to time served (seventeen months) from the initial sentence of eight years’ imprisonment.
In light of the changed circumstances, we suggest that the sentencing judge consider reduction of the prison sentences previously imposed on these defendants, but add to any reduced sentence a period of probation to be subject to the court’s specific order and condition that the defendants may be reincarcerated if they engage in any further unlawful activities.
Judge Bowman does not join in the foregoing statement and adds a separate statement as follows:
As my colleagues on the hearing panel note, the sentences imposed on these defendants have not been raised as an issue on this appeal. Thus we have not had the benefit of any briefing or argument on this issue. We are totally in the dark concerning the information that was before the District Court at the time of sentencing, including information concerning the risk to national security that these defendants created by their attack on a nuclear missile silo. As a result, we are in no position to second-guess the sentencing judge.
The tenor of my colleagues’ statement nevertheless will lead readers to conclude that the Court believes the sentences are too heavy and ought to be reduced. Yet it remains that the “changed circumstances” my colleagues rely upon are outside the record and beyond the issues presented to us. With all respect, I believe my colleagues prematurely and inappropriately have expressed their views on an issue that has not been presented to us and as to which we lack knowledge sufficient to provide a basis for informed opinion. Since this issue may yet come before us, it is regrettable that we create the impression we have prejudged it. Accordingly, I decline to join in my colleagues’ statement.